       Case 6:21-cv-00043-ADA-JCM Document 10 Filed 01/25/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                                WACO DIVISON

LATINOS FOR TRUMP, BLACKS                §
FOR TRUMP, JOSHUA MACIAS,                §
M.S., B. G., J.B., J.J.,                 §
                                         §
        Plaintiffs.                      §
                                         §
                                         §
v.                                       §     CIVIL ACTION NO. 6:21-CV-43
                                         §
PETE SESSIONS, MITCH                     §
McCONNELL, NANCY PELOSI,                 §
MARK ZUCKERBERG, CHUCK                   §
SCHUMER, ALEXANDRIA                      §
OCASIO-CORTEZ, BRAD                      §
RAFFENSPERGER, ALL                       §
MEMBERS OF THE 117TH U.S.                §     JURY TRIAL REQUESTED
CONGRESS, et al.,

        Defendants.

                 MEMORANDUM TO SUPPORT ENTRY OF
             ALTERNATIVE TEMPORARY RESTRAINING ORDER
          [Supports Amended Motion for Temporary Restraining Order (Doc. 6)]

COME NOW, Latinos for Trump, Blacks for Trump, Joshua Macias, M.S., B. G., J.B.,

J.J., (collectively, “Plaintiffs”), by and through their attorneys, Paul M. Davis, and

Kellye SoRelle, and file this their Memorandum in Support of Alternative Temporary

Restraining Order, to support the entry of an alternative form of temporary

restraining order (“Brief”) to this Honorable Court and, in support thereof,

respectfully represent as follows:

                                       I.
                         CLARIFICATION OF PURPOSE AND
                      A MORE REASONABLE FORM OF RELIEF

     A. This Lawsuit Does NOT Seek to “Install Donald Trump as President.”
        Case 6:21-cv-00043-ADA-JCM Document 10 Filed 01/25/21 Page 2 of 9




         1.       Several news outlets, led by one in particular, have mischaracterized the

nature of this the relief as “seeking to install Donald Trump as President.”1 To the

extent the Court takes any similar view of this case, this idea must be firmly cast

aside. Given that the entire 2020 federal election was illegal, this would mean that,

even if Donald Trump had been declared the winner, he would ALSO be an illegal,

illegitimate president because the ballots themselves cast in the election were in

violation of HAVA,2 and were thus, illegal. Moreover, as clearly referenced in the

Plaintiff’s Original Complaint, (Doc. 1) (the “Complaint”), the 20th Amendment

provides that President Trump’s term ended on January 20, 2021. Complaint, ¶ 4.

With regard to Trump, the Complaint merely requested he take “all reasonable and

necessary” steps, prior to his term ending to “preserve the lawful and orderly

continuity of government” during the Constitutional Crisis of an illegal election.

Complaint, ¶ 125. This suit categorically does NOT seek to reinstall Donald Trump.3


1
  See Exhibit A, Tweets of Roger Sollenberger of Salon.com and Article by Mr. Sollenberger explicitly stating, as
echoed by celebrities and other media that this lawsuit “asks a federal judge to install Trump as president” and
focusing on a literary analogy to Lord of the Rings as an ostensible distraction to the sound underlying legal claims
of Plaintiffs for a new election and a temporary check on government power pending an evidentiary hearing and
then trial on the merits.
2
  All Capitalized terms not defined herein shall have the meaning ascribed to them in the Amended Proposed
Temporary Restraining Order (Doc. 7) or in the Complaint.
33
   Likely, media merely assumed, without reviewing the Complaint, that the lawsuit sought to reinstall President
Trump because undersigned counsel was the victim of a “Twitter Mob” where a video was selectively edited and
words twisted out of the context, which showed clear contrary intent, in order to claim the Mr. Davis’swords
“trying to get into the Capitol,” meant according to Mr. Sollenberger’s tweet, to “storm[ ] the capitol in an attempt
to stage a coup against the US government,” a preposterous assertion, if viewed in the context of the rest of the
video. See Exhibit B, The Original Tweet of Roger Sollenberger.
Indeed, “get into the Capitol” can have more than one meaning, including, as Mr. Davis intended, asking Capitol
police to allow him to get within earshot of Congressmen to make his voice heard after he had been daily
telephoning and emailing to request a true audit of ballots and tabulating machines to ensure election integrity.
To be clear, Mr. Davis had no violent intent, see Declaration of Paul M. Davis (Doc. 8)), and only voted for Mr.
Trump because he views him as an outsider and not inherently tainted by a life in corrupt politics and further views
his policies as good for common, everyday Americans as opposed to elites, and not for any other reason. Yet, Mr.
Sollenberger, apparently in keeping with the acts of the various partisan enterprises and persons described in the
Complaint, has continued his “reporting” on Mr. Davis, painting him in a false light as an extreme lunatic, and now,
        Case 6:21-cv-00043-ADA-JCM Document 10 Filed 01/25/21 Page 3 of 9




         2.       To be clear, as stated in the relief requested in the Complaint, this

lawsuit merely seeks a return to the system of government contemplated by the

founders of this nation—a republic where representatives are elected by its citizens—

through a new election that conforms with existing law, namely, HAVA, upon a trial

on the merits. Despite the exaggerated ravings of such media outlets, it is actually

not unreasonable to ask for a return to the rule of law through a legal election. That

much is ignored by these outlets.

    B. The Illegal Congress Moves to Eliminate Election Integrity Forever.

         3.       While the relief proposed in the previous form of order may admittedly

have been too heavy handed (what is an appropriate temporary remedy for an

entirely illegal election?), the need for this Court to take some form of action to keep

the Disputed Congress and Disputed President in check has never been more urgent.

Congress has now proposed eliminating HAVA and replacing it with the

ironically-named misnomer, the “For the People Act of 2021,” which would

forever extinguish Plaintiffs’ right to a new election, free from illegal failures to


has painted the Plaintiffs in a similar light by twisting words in the Complaint and making false representations as
to the nature of this lawsuit. Plaintiffs urge the Court not to let the ravings of an irrelevant “journalist” regarding
their Counsel taint the Court’s view of Plaintiff’s lawsuit.
In an even more shocking move, Mr. Sollenberger’s attorney, Anne Champion of Gibson Dunn, sent Mr. Davis the
letter attached hereto as Exhibit C, claiming that Mr. Davis, despite Mr. Sollenberger’s outrageous and factually
incorrect Tweets, which led to Mr. Davis being summarily terminated from Goosehead Insurance (without being
the chance to even give a statement of his side of the events), had committed the tort of defamation against Mr.
Sollenberger by referring to him as a “radical left-wing journalist” (a clear statement of opinion that is patently not
actionable in Texas, as any cursory review of Texas tort law would show) in a subsequent Facebook post which
attempted to mitigate the public outrage against Mr. Davis caused by Mr. Sollenberger’s false statements in his
Tweet and Goosehead’s refusal to listen to his side of the story. Plaintiffs only point this out because such actions
by Sollenberger and Champion appear to be nothing more than an intimidation campaign to discourage their
attorney from standing up for their civil rights for free and fair elections in this lawsuit. Such apparent tactics by
these partisan actors to interfere in Plaintiffs’ constitutional rights should not be tolerated in a civil society and
should be condemned. At worst, these actions may even be part of a greater coordinated effort to perpetrate an
illegal election and silence any voice that speaks out to expose such an injustice.
       Case 6:21-cv-00043-ADA-JCM Document 10 Filed 01/25/21 Page 4 of 9




ensure integrity in the election process.                     This bill provides for, inter alia, (1)

NATIONWIDE VOTING BY MAIL,4 (2) abolishing the requirement to provide

notarization or witness signature as a condition of obtaining or casting a ballot, (3)

nationwide ballot harvesting by permitting voters to designate any other person to

return their ballot, (4) federal takeover of congressional redistricting from state

legislatures, (5) allowing convicted felons to vote, (6) mandatory allowance for early

voting, (7) internet-only registration with electronic signature submission, (8)

banning requirement for submission of Social Security Numbers for voter

registration, (9) lowering the voting age to 16, and (10) nationwide same-day voter

registration.5

        4.       This bill would be catastrophic to American election integrity and makes

it appear that the goal of Defendants was to simply move past the pervasive violations

of HAVA in the 2020 election as quickly as possible to achieve complete reversal of

the election integrity provisions in HAVA and, thereby, to forever deprive the

American people of free and fair elections.

    C. Alternative More Reasonable Form of Relief Proposed.

        5.       Salon.com and other media outlets, apparently due solely to Counsel

making a literary analogy (something not remotely uncommon to legal writing) have

characterized this lawsuit as a mere fantasy. And perhaps they are right in a sense.



4
  Until the 2020 election, voting by mail had been near-universally condemned as inherently insecure by many
notable scholars and public officials. The footnotes in the following Heritage Foundation report contain references
to previous studies and memos showing this to be true. https://www.heritage.org/election-
integrity/report/elections-exclusively-mail-terrible-idea-whose-time-should-never-come#_ftn7
5
  See H.R.1 – For the People Act of 2021, available at https://www.congress.gov/bill/117th-congress/house-
bill/1/text?q=%7B%22search%22%3A%5B%22hr1%22%5D%7D&r=1&s=2
       Case 6:21-cv-00043-ADA-JCM Document 10 Filed 01/25/21 Page 5 of 9




Admittedly, Counsel has struggled greatly6 with the question of what is an

appropriate remedy when an entire federal election has been conducted illegally, as

has been demonstrated in the Complaint and the Motion for Temporary Restraining

Order, as amended. There is no precedent for such a situation, and Counsel has tried

his best to craft an appropriate remedy for the Court to consider that would

adequately keep an illegally-elected rogue government in check while the Plaintiffs

await their right to a trial of their civil rights claims by jury to manifest.

        6.       Perhaps the process described in the previous form of order was too

heavy-handed and overly punitive.                   Perhaps many of the politicians involved,

including the Disputed President himself, were simply unaware of HAVA and were

mere unknowing beneficiaries of an illegally-conducted election. The newly proposed

“For the People Act” makes that a bit difficult to believe. Nonetheless, the fact that

an entire American election was conducted outside the rule of law is certainly

shocking to the conscience. So, it would make sense for the remedy to be equally

shocking by comparison.

        7.       However, after getting a bit of rest and pondering it over the weekend,

attached hereto is an Alternative Proposed Temporary Restraining Order (the

“Alternative Order”), which does not seek to appoint any “Stewards” or similar but

simply seeks to curb the power of a disputed Congress and President by limiting their




6
 Further complicating this process is Counsel’s intense amount of sleep-deprivation, having to do the work of
several attorneys, mostly alone, with a skeleton staff while being plagued with threats to his safety and an
apparent act of vandalism at his home where someone stuffed bundles of wood and garbage into the drain sewer
at his home causing a massive sewage backup. Indeed, it is now 5:21 A.M. and counsel has not slept in an attempt
to get more reasonable relief in front of the Court prior to the court opening at 9:00 A.M.
       Case 6:21-cv-00043-ADA-JCM Document 10 Filed 01/25/21 Page 6 of 9




ability to enact new laws and policies while the litigation process of determining

whether Plaintiffs’ allegations are supported by a preponderance of the evidence, and

of course, pending an evidentiary hearing on Plaintiffs’ application for Preliminary

Injunction.

        8.      Surely, no one can say it is unreasonable to wait another 14 to 28 days

for the new Congress and President to implement their agenda for drastic policy

changes while there is a real question as to whether they were legitimately elected in

the first place. Of course the media will say the Court is a Trump fanatic buying into

“baseless conspiracy theories,” just like they say about undersigned Counsel, but

Plaintiffs like to think the Court knows the truth. Such feigned media outrage,

similar to the ridiculous articles, Tweets, from Mr. Sollenberger, and the letter from

Mr. Sollenberger’s attorney (after which she took the outrageous step of publicly

Tweeting the letter, which her client then retweeted at Counsel for Plaintiffs, see

Exhibit D, Tweet of Anne Champion), appears to be merely all part of the partisan,

intimidating campaign to silence all dissent and forever secure rule by the elite over

the People, who will have no voice in future elections if the Court does not intervene.

        9.      If this lawsuit is truly baseless (it absolutely is not baseless), then

Congress and the President can proceed with their agenda to end the Keystone XL

Pipeline construction;7 rejoin the Paris Climate Accords;8 require biological men and

boys be allowed to compete against biological women and girls in sports;9 reverse the



7
  https://www.cbsnews.com/news/keystone-xl-pipeline-biden-revoke-permit/
8
  https://thehill.com/policy/energy-environment/535075-biden-recommits-us-to-paris-climate-accord
9
  https://www.wsj.com/articles/joe-bidens-first-day-began-the-end-of-girls-sports-11611341066
       Case 6:21-cv-00043-ADA-JCM Document 10 Filed 01/25/21 Page 7 of 9




travel ban from countries known to harbor terrorist activities (the so-called “Muslim

Ban”);10 halt construction of the border wall;11 codify Roe v. Wade;12 enact Medicare-

for-all;13 repeal the 2017 tax cuts; raise minimum wage to $15 per hour;14 add the

District of Columbia as a state;15 enact the Green New Deal or some version of it;16

and even pack the Supreme Court.17

        10.     But, if Plaintiffs, who have already demonstrated a probable right to

relief, are given time to further develop their evidence in discovery and put forth an

even more robust case before this Court to prove that the 2020 federal elections were

illegally conducted in violation of HAVA, then 14 to 28 days to conduct discovery and

prepare witnesses and exhibits for a preliminary injunction hearing while the

government remains operational—yet unable to make radical departures from

previously existing policies and laws—does not seem like a lot to ask from this Court

to forever preserve free and fair election in these United States.

     D. Additional Evidence in Support of Amended Motion for Temporary
        Restraining Order.

        11.     Mr. Vanderbol, a U.S. combat veteran, cancer survivor, and survivor of

a traumatic brain injury, which affects his balance and other function but does NOT

affect his cognitive abilities, has also been attacked in Roger Sollenberger’s hit pieces


10
   www.latimes.com/politics/story/2021-01-20/biden-reverses-trump-travel-ban-muslim-majority-countries
11
   https://www.cnn.com/2021/01/22/politics/joe-biden-executive-orders-first-week/index.html
12
   https://www.theepochtimes.com/white-house-announces-it-will-codify-federal-abortion-law_3667860.html
13
   https://www.democratsagenda.com/
14
   Id.
15
   https://www.washingtonpost.com/local/dc-politics/dc-statehood-bowser/2021/01/07/91eeacae-511d-11eb-
83e3-322644d82356_story.html
16
   https://www.npr.org/2021/01/13/956192132/progressives-gear-up-for-broad-new-push-on-climate-action
17
   https://www.politico.com/news/magazine/2020/09/19/how-democrats-could-pack-the-supreme-court-in-2021-
418453
       Case 6:21-cv-00043-ADA-JCM Document 10 Filed 01/25/21 Page 8 of 9




for having “40% of his cerebellum removed,” which Mr. Sollenberger mentions in his

article, ostensibly for the purpose of discrediting Mr. Vanderbol without citing any

medical evidence that such a surgery would affect Mr. Vanderbol’s cognitive abilities.

See Exhibit A (last paragraph of article). Not only is this yet another vindictive

attack on Counsel for Plaintiffs and their lawsuit by a partisan actor, but Mr.

Vanderbol, if given the chance to testify before this Court, will demonstrate an

unparalleled intellectual ability to understand and explain complex systems, drawing

from the expertise he has gained over his extraordinary career.18 Over the weekend,

Mr. Vanderbol conducted some additional research and analysis regarding the

various states’ clear violations of HAVA and also, as Mr. Vanderbol discovered, of

Section 301 of the Civil Rights Act of 1960, 52 U.S.C. § 20701, (“Section 301”), which

Plaintiff’s now offer in support of the Motion and the TRO.

        12.      Most notably, Mr. Vanderbol’s research, citing to, among other sources,

the “Stanford-MIT Healthy Elections Project,” reveals that the process used by the

several states, in particular all of the “swing states,” used a process of separating

ballots from the envelopes in the pretabulation process, which clearly violates the

requirement in Section 301 for “Every officer of election” to “retain and preserve, for

a period of twenty-two months from the date of any general, special, or primary

election . . . all records and papers” related to voting in the election.19 The states also

violated Section 301 in various other ways as explained in Exhibit E. Accordingly,



18
  Mr. Vanderbol’s CV is attached to the Motion.
19
  See Exhibit E, “Report to the Court: Failure to Preserve Data” by J.S. Vanderbol III and numbered exhibits
attached thereto.
     Case 6:21-cv-00043-ADA-JCM Document 10 Filed 01/25/21 Page 9 of 9




Plaintiffs urge the Court to review Mr. Vanderbol’s new report and grant the relief

requested herein.

                                      II.
                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that the Court ignore the vicious

media attacks against Plaintiffs’ lawsuit and injunctive relief requested, grant their

Motion, enter either the attached Alternative Order, the Amended Temporary

Restraining, or fashion a reasonable remedy somewhere in the middle to prevent the

immediate and irreparable harm Plaintiffs will suffer and grant Plaintiffs all other

and further relief to which they may be justly entitled.



                                        s/ Paul M. Davis
                                        Paul M. Davis
                                        Texas Bar Number 24078401
                                        Admitted to Western District of Texas
                                        Solo Practice Civil Rights Attorney

                                        and

                                        Kellye SoRelle
                                        Law Office of Kellye SoRelle
                                        Texas Bar Number 24053486
                                        Admitted Pro Hace Vice

                                        ATTORNEYS FOR PLAINTIFFS




                [certificate of service not required for ex parte relief]
